—Order, Supreme Court, New York County (Eugene Nardelli, J.), entered October 13, 1992, which granted defendants’ motion for summary judgment and dismissed plaintiff’s complaint in its entirety, unanimously affirmed, without costs.
Plaintiff purports to state a claim pursuant to Civil Service Law § 75-b based upon his allegations that defendants refused to appoint him to the positions of Medical Director or Assistant Medical Director due, in part, to his dissemination to various governmental bodies and officials of information which he believed proved that the person appointed to the position of Medical Director was not properly certified. He also seeks a name-clearing hearing, alleging that his constitutional rights were violated by defendant’s purportedly malicious publication in the Chief — Leader of a statement that petitioner was terminated from his employment due to "unsatisfactory performance”.
For the reason that petitioner seeks only to vindicate his individual interests, his claims are precluded for failure to file a notice of claim pursuant to Public Authorities Law § 1212 *275(Mills v County of Monroe, 59 NY2d 307). Moreover, were we to address plaintiffs claims under Civil Service Law § 75-b on the merits, we would find dismissal appropriate. The evidence submitted by defendants in support of their motion for summary judgment demonstrates an ample basis for defendants’ decision, thus providing a separate and independent basis for the action taken. Nor is there a liberty or property interest asserted in the circumstances which would support a claim under the Fourteenth Amendment of the US Constitution (see, Paul v Davis 424 US 693, 712). To the extent that plaintiff claims that he is entitled to a name-clearing hearing, publication of the statement that plaintiffs performance was "unsatisfactory” is not of a "stigmatizing nature” such as would give rise to a right for such relief (Matter of Gray v Director, Bronx Dev. Servs., 62 NY2d 729, 730). Concur — Rosenberger, J. P., Asch, Rubin, Williams and Tom, JJ.